OFFICE   OF THE   ATTORNEY     GENERAL   OF   TEXAS
                               AUSTIN




Honorable H. D. Garrett
County Attorney
Rains county
Iiaory,~
       Texes
Dem     se:
      ..~,




                                              ed 14 your latter OS
                                             rabla f3ar8ia0. Yann,
upon rhioh you                                his &spartment.



                                   ndent) arslatant superih-
                                   genoy and haa soma aohool
                                   e poliotas having been
                                   M abslatant euporlntend-
                                        expire prior to 1945,
                                     loited aohool lnsukanoe
                        Siioe, nor doce ho propose to solloit
                        hilain offlae. A queetion has been
                       ether he may Pagally serve as asslst-
                        IMendent and om the agenoy, having
                       in ioroe, oovering sohool builUlngs,
                      to his induotlon into 0frh.w
          ‘6eessume the assietant superintendent referred to
was employ& by virtue  of the authority vested in the County
Superintep&ent unbar Artiole 2700 Revised Civil Statutes, 1926.
                                                             669

Honorable Ii.D. Garrett, pace 2



Such an assistant oontemplated under this statute was held to
be one whose duties are to be performed lo oonneotion with, end
under the direotion of the superintendent. Neeper vs. Stewart,
66 S. X. (2d) 812.
          The faot that an assistaut owns an insursnoe egenoy
through whloh the Insurance on aohool property is written prior
to his employment by the County Superintendent, suoh would note :~
eonetltute the employrent illegal nor prohibit the owner of the
agency from legally performing the Unties or his employment as
aesletant County Superintendent.
          Under your iaots aubmitteb, it 1s therefore the opinion
of this department that your question be and It 16 answered in.
the aiflnnatlre.